DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutman et al. [US 2019/0178639].
For claim 1, Gutman teaches a method comprising: illuminating a target (see Figs. 3A, 3B, 5A, and 5B) comprising a device feature (device features of overlay target, see [0045]) with radiation (112, see Fig. 1B); detecting scattered radiation from the target (see Fig. 4); and determining a parameter of a manufacturing process (overlay, see [0059]-[0061]) from an asymmetry determined with respect to a central position in of a distribution of optical characteristic values versus position obtained from of the detected radiation (peak position deviation from center, see Fig. 5B and [0061]-[0072]).
For claim 2, Gutman teaches the asymmetry is calculated as an integral of the distribution (see [0072]).
For claims 4-9, Gutman teaches a target (see Figs. 3A, 3B, and 5A and [0061]) suitable for metrology, the target comprising: a first structure (line and space target elements of layers 310 or 510, see Figs. 3B and 5A) in a first layer (310 and 510); and a second structure (line and space target elements of layers 306 or 506, see Figs. 3B and 5A) in a second layer (306 or 506) underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating (grating in layers 306 and 506 as shown in Figs. 3A, 3B and 5A and [0061]), and wherein the first structure comprises at least a lithographically formed opening (space between target elements 308 and 508 in layers 310 and 510) overlying a device feature (device features of first layer target, see [0045]), wherein the opening of the first structure is a V-groove (angled sidewalls of elements 508 form a v-groove, see Fig. 5A), wherein the elements of the grating of the second structure are 2 longitudinal bars (two lines of grating in layers 306 and 506 as shown in Figs. 3A, 3B and 5A and [0061]).
For claim 10, Gutman teaches the target comprises a groove structure (spacing of line and space target elements 308 or 508, see Figs. 3B and 5A) with an underlying grating (first layer targets, see Figs. 3A, 3B, and 5A).  
For claim 11, Gutman teaches the target comprises: a first structure in a first layer (310 and 510, see Figs. 3A, 3B, and 5A and [0061]); and a second structure (line and space patterns of target in first layers 306 and 506) in a second layer (layers 306 and 506) underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating (patterns in layers 306 and 506), and wherein the first structure comprises at least a lithographically formed opening (opening between target elements 308 and 508) of, or for forming, the device feature (target device, see Figs. 3A, 3B, and 5A).  
For claim 12, Gutman teaches the opening of the first structure is a V-groove (angled sidewalls of elements 508 form a v-groove, see Fig. 5A).  
For claim 13, Gutman teaches the elements of the grating of the second structure are 2 longitudinal bars (at least two of target elements 304 and 504, see Figs. 3A, 3B, and 5A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. [US 2006/0131576] in view of Gutman.
For claims 4-9, Koh teaches a target suitable for metrology, the target comprising: a first structure (v trench formed over the line region L1, see Fig. 8B) in a first layer (730); and a second structure (S1) in a second layer (710) underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating (see Fig. 8A), and wherein the first structure comprises at least a lithographically formed opening (opening in layer 730) overlying a feature (second layer structures LS1), wherein the opening of the first structure is a V-groove (V shape in highlighted area C of 730, see Fig. 8B), wherein the elements of the grating of the second structure are 2 longitudinal bars (two S1 spaces shown, see Fig. 8A).
Koh fails to explicitly teach the feature of the second structure is a device feature.
Gutman teaches the feature of the second structure is a device feature (device features of first layer target, see [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device features in the overlay target as taught by Gutman in the bottom layer target as taught by Koh, because the device structures of interest and the overlay target may print with substantially similar characteristics, which may mitigate target-to-device error (see [0022] of Gutman).
Claims 3, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smilde et al. [US 2012/0123581] in view of Koh and Gutman.
For claims 3 and 14-17, Smilde teaches a method comprising: illuminating a target with illumination radiation from a radiation source of an optical instrument (illumination with on axis symmetrical aperture 113, see Fig. 8(a)), and measuring, based on redirected radiation from the target, a parameter of a manufacturing process (overlay error, see [0073]), wherein the target is fabricated with the manufacturing process (target, see Fig. 4 and [0009]), and wherein the illumination radiation has a symmetry with regard to an axis (illumination path shown in Fig. 8(a)).
Smilde also teaches measuring overlay between the grating structures of two layers (see Fig. 4 and [0070]), but fails to explicitly describe the target comprises: a first structure in a first layer; and a second structure in a second layer underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating, and wherein the first structure comprises at least a lithographically formed opening overlying a device feature, wherein the opening of the first structure is a V-groove, wherein the elements of the grating of the second structure are 2 longitudinal bars.
Koh teaches a target suitable for metrology, the target comprising: a first structure (v trench formed over the line region L1, see Fig. 8B) in a first layer (730); and a second structure (S1) in a second layer (710) underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating (see Fig. 8A), and wherein the first structure comprises at least a lithographically formed opening (opening in layer 730) overlying a feature (second layer structures LS1), wherein the opening of the first structure is a V-groove (V shape in highlighted area C of 730, see Fig. 8B), wherein the elements of the grating of the second structure are 2 longitudinal bars (two S1 spaces shown, see Fig. 8A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the target pattern as taught by Koh in the target as taught by Smilde so that an intermediate layer comprising the groove allows for detecting the overlay between the sub layer and superficial layer while allowing for the thickness of the intermediate layer to not interfere with the overlay measurement (see [0059] of Koh).
Smilde fails to explicitly teach the grating structure of the bottom layer is a device feature.
Gutman teaches the feature of the second structure is a device feature (device features of first layer target, see [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device features in the overlay target as taught by Gutman in the bottom layer target as taught by Smilde, because the device structures of interest and the overlay target may print with substantially similar characteristics, which may mitigate target-to-device error (see [0022] of Gutman).
Response to Arguments
Applicant's arguments filed on 16 November 2022 have been fully considered but they are not persuasive. The Applicant argues on pages 5-9 of the Remarks, regarding the independent claims 1, 3, 4, and 7, that Gutman fails to teach “the first structure comprises at least a lithographically formed opening overlying a device feature” because the target features of the overlay target are not a device but instead a representative thereof.
The Examiner respectfully disagrees. The device feature of the claims is understood to be any feature of a piece that is specially adapted for a specific purpose or function.  In the case of Gutman, paragraph [0045] describes that the overlay target has specific features adapted to represent a device provided on corresponding layers. The overlay mark of Gutman is understood to be the device of the claims having specially adapted features for representing another device and additionally adapted for overlay measurement. Further, the representative features of the overlay mark are device features of the corresponding device (corresponding device features: pitch, size, shape, orientation, or density), because they are manufactured to have the same feature characteristics. Gutman also envisages in [0021] the possibility of overlay targets overlaying portions of a semiconductor device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759